Order, Supreme Court, New York County (Leland DeGrasse, J.), entered on or about October 8, 1993, which denied defendant’s motion to reject the report of the Special Referee who found that the partnership agreement did not empower defendant to deprive plaintiff of his share of profits derived from his former law firm and directed an accounting, unanimously affirmed, with costs.
*415Giving a " 'fair and reasonable interpretation’ ” to the partnership agreement (Farrell Lines v City of New York, 30 NY2d 76, 83), the Referee properly found that the remaining partners improperly claimed equitable considerations to deny plaintiff any distribution for the months prior to the departure date. Concur—Murphy, P. J., Rubin, Asch, Williams and Mazzarelli, JJ.